     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
     ONIEL PENA, on behalf of himself and all others                                  :
     similarly situated,
                                                                                      :
                                         Plaintiff,
                                                                                      :   1:20-cv-01370 (GBD)
                       v.
                                                                                      :
     SP PLUS CORPORATION,
                                                                                      :
                                         Defendant.
     - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                      ORDER – WITHDRAWAL OF COUNSEL

                      Paduano & Weintraub LLP, counsel for Defendant SP Plus Corporation,

     hereby informs the Court that Brian Bienenfeld is no longer associated with the firm,

     and requests that the Court withdraw the appearance of Mr. Bienenfeld as counsel in

     this matter.

     Dated: New York, New York                             PADUANO & WEINTRAUB LLP
            May 17, 2021                         By:      /s/    Meredith Cavallaro
                                                                 Meredith Cavallaro
                                                                 Lisia Leon
                                                           1251 Avenue of the Americas, Ninth Floor
Defense counsel's request to withdraw the                  New York, New York 10020
appearance of Brian Bienenfeld as counsel in               (212) 785-9100
this matter (ECF No. 54) is GRANTED. The
                                                           mc@pwlawyers.com
Clerk of Court is respectfully directed to
                                                           lll@pwlawyers.com
terminate Mr. Bienenfeld as counsel for
Defendant.                                                Attorneys for Defendants
                                                          Major Nissan of Garden City, Inc. d/b/a Nissan of
                                                          Garden City, and Nissan of Garden City

     SO ORDERED


     _____________________________
                             5/19/2021
     Sarah L. Cave
     United States Magistrate Judge
